Case 19-11438-JDW         Doc 132     Filed 08/17/21 Entered 08/17/21 11:18:13              Desc Main
                                     Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 IN RE: BRANDON A. BEAUFORD                                                 CASE NO: 19-11438
        DEBTOR                                                              CHAPTER 13


                           MOTION FOR VOLUNTARY DISMISSAL


        COMES NOW, the debtor, Brandon A. Beauford, and files this his Motion for a

 Voluntary Dismissal, showing the Court as follows:

        This case was filed on April 02, 2019. The debtor, Brandon A. Beauford, respectfully

 requests to dismiss his case so that he can refile to receive a discharge because he is ineligible to

 receive one in the present case.

        Wherefore, the debtor, Brandon A. Beauford, requests that his case be dismissed, and for

 such further relief as this Court deems just and proper under the circumstances.

                                                    Respectfully submitted,



                                                    /s/Kimberly B. Bowling
                                                     Kimberly B. Bowling, Bar #99906
                                                     MITCHELL & CUNNINGHAM
                                                     112 North Broadway
                                                     P.O. Box 7177
                                                     Tupelo, MS 38802-7177
                                                     (662) 407-0408




 _____________________________
 Brandon A. Beauford




                                                                 Doc ID: fbffa97ca756497923f41e67f01a6bc3a44fde73
Case 19-11438-JDW        Doc 132    Filed 08/17/21 Entered 08/17/21 11:18:13             Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE


        I, Kimberly B. Bowling, Attorney for the debtor herein, do hereby certify that I have this

 day mailed, by United States mail, postage prepaid, a true and correct copy of the above and

 foregoing Motion for Voluntary Dismissal to the following:

        Locke Barkley
        Chapter 13 Trustee
        lbarkley13@ecf.epiqsystem.com

        United States Trustee
        USTPRegion05.AB.ECF@usdoj.gov


        ALL CREDITORS ON MATRIX

 SO CERTIFIED on this the 11th day of August 2021.



                                                        /s/Kimberly B. Bowling
                                                        Kimberly B. Bowling, 99906
                                                        Attorney at Law



 MITCHELL & CUNNINGHAM, PC
 112 North Broadway
 P.O. Box 7177
 Tupelo, MS 38802-7177
 (662) 407-0408




                                                               Doc ID: fbffa97ca756497923f41e67f01a6bc3a44fde73
